DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 10/28/2020.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0211695 to Zheng et al. (hereinafter, “Zheng”).
With regard to claim 1 Zheng discloses a computer-implemented method (both Figures 1 and 2 show deep learning neural network diagram and system), comprising: preprocessing a variable dimension medical image (medical image including chest radiograph, paragraph [0045] and throughout the reference), identifying one or more areas of interest in the medical image (areas of interest include the chest organ such as lung and/or heart, paragraphs [0008-0009, 0057]); and analyzing the one or more areas of interest using a deep learning model (paragraphs [0054, 0056, 0058, 0059, 0060, 0064, and so on]).
With regard to claim 2 Zheng discloses wherein the medical image is a diagnostic X-ray image (x-ray chest radiograph is disclosed throughout the references, paragraphs [0042, 0054, 0056, 0058, 0060, 0062-0064, etc.]), wherein the areas of interest each correspond to a respective organ of a patient associated with the diagnostic X-ray image (areas of interest include the chest organ such as lung and/or heart, paragraphs [0008-0009, 0057]), wherein the deep learning model is one or both of (i) a pre-trained deep learning model, and (ii) a trained deep learning model (deep learning is disclosed and illustrated in Figs. 1-2 and throughout the reference, paragraphs [0054, 0056, 0058, 0059, 0060, 0064, and so on]), and wherein analyzing the one or more areas of interest using the deep learning model includes generating a probability score reflecting the likelihood that the patient has a disease (paragraph [0062-0066]) selected from (a) Acute Respiratory Distress Syndrome (ARDS), (b) congestive heart failure, (c) pneumonia, (d) hemothorax, (e) pneumothorax, (f) atelectasis, (g) pleural effusion, and (h) tuberculosis (paragraphs [0005, 0007, 0009, 0071]).
With regard to claim 6 Zheng discloses wherein the medical image is an X-ray image from a training data set, and wherein analyzing the one or more areas of interest using the deep learning model includes training the deep learning model by analyzing the X-ray image from the training data set (paragraphs [0058, 0059, 0080], Figures 1-2).
With regard to claim 7 Zheng discloses wherein training the deep learning model by analyzing the X-ray image from the training data set includes pre-training a first number of layers of the deep learning model using a first training data set, and wherein training the deep learning model by analyzing the X-ray image from the training data set includes training a second number of layers of the deep learning model using a second training data set (Figures 1 and 2, with layers 1…L; paragraphs [0058, 0059, 0080]).
With regard to claim 8 Zheng discloses wherein the deep learning model includes one or more convolutional neural network layers (Fig. 1, paragraphs [0057, 0059]).
With regard to claims 12 and 17, claims 12 and 17 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 12 and 17. Zheng discloses a device and a computer as shown in Fig. 6, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claims 13 and 18, claims 13 and 18 are rejected same as claim 2 and the arguments similar to that presented above for claim 2 are equally applicable to claims 13 and 18. Zheng discloses a device and a computer as shown in Fig. 6, and all of the other limitations similar to claim 2 are not repeated herein, but incorporated by reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0211695 to Zheng et al. (hereafter, “Zheng”) in combination with US 10,290,101 to Podilchuk et al. (hereafter, “Podilchuk”).
With regard to claim 3 Zheng discloses the method of claim 2. However, Zheng does not expressly teach generating a heat map corresponding to the diagnostic X-ray image by analyzing the diagnostic X-ray image using a class activation mapping algorithm to visualize areas of interest within the diagnostic X-ray image that relate to the likelihood that the patient has the disease.
Podilchuk teaches generating a heat map corresponding to the diagnostic X-ray image by analyzing the diagnostic X-ray image using a class activation mapping algorithm to visualize areas of interest within the diagnostic X-ray image that relate to the likelihood that the patient has the disease (Figures 1, 2 and 3, for example, col. 5 lines 5-25, 39-45, and so on throughout the reference, and at col. 10 line 65 to col. 11 lines 1-19).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng’s reference to have heat map of Podilchuk’s reference. The suggestion/motivation for doing so would have been to overlay a heat map associated with a probability of malignancy or other disease state onto ROI in a medical image, as suggested by Podilchuk. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Podilchuk with Zheng to obtain the invention as specified in claim 3. 
With regard to claims 14 and 19, claims 14 and 19 are rejected same as claim 3 and the arguments similar to that presented above for claim 3 are equally applicable to claims 14 and 19, and all of the other limitations similar to claim 3 are not repeated herein, but incorporated by reference.

Claims 4-5, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0211695 to Zheng et al. (hereafter, “Zheng”) in combination with US 2019/0164285 to Nye et al. (hereafter, “Nye”).

With regard to claim 4 Zheng discloses the method of claim 2. However, Zheng does not expressly teach analyzing an electronic health record corresponding to the patient to identify one or more clinical markers indicative of the probability score.
Nye teaches analyzing an electronic health record corresponding to the patient to identify one or more clinical markers indicative of the probability score (paragraphs [0105 and 0107]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng’s reference to have electronic medical record of Nye’s reference. The suggestion/motivation for doing so would have been to improve accuracy of an artificial intelligence algorithm model by predicting the presence of the pneumothorax disease, for example, as suggested by Nye. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Nye with Zheng to obtain the invention as specified in claim 4. 
With regard to claim 5 Zheng in combination with Nye discloses aggregating the result of repeating the steps of claim 2 with respect to each variable dimension medical image in a set of variable dimension medical images (Zheng discloses classifier within the system 100, the classification system aggregates lesion types in one or more organs. “[T]he trained student network is used for classifying a medical image, such as used for generating a grade based on severity and/or urgency, paragraph [0061]). and analyzing the aggregated results to determine whether the patient's condition is improving or worsening over time (paragraphs [0106 and 0181]).
With regard to claims 15 and 20, claims 15 and 20 are rejected same as claim 4 and the arguments similar to that presented above for claim 4 are equally applicable to claims 15 and 20, and all of the other limitations similar to claim 4 are not repeated herein, but incorporated by reference.
With regard to claim 16, claim 16 is rejected same as claim 5 and the arguments similar to that presented above for claim 5 are equally applicable to claim 16, and all of the other limitations similar to claim 5 are not repeated herein, but incorporated by reference.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; claim 9 recites “wherein preprocessing the variable dimension medical image includes reshaping the medical image to a predetermined dimension, while preserving an original aspect ratio of the medical image, wherein identifying the one or more areas of interest in the medical image includes at least one of identifying a bounding box surrounding the one or more areas of interest, mapping the bounding box to the medical image using the original aspect ratio to reverse the reshaping, squaring the medical image around the bounding box by identifying a square crop of the medical image including the bounding box, identifying a sub-area of interest within the medical image, or reshaping the dimensions of the medical image of the sub-area of interest to a predetermined dimension; and wherein analyzing the area of interest using the deep learning model includes analyzing the image of the sub-area of interest using the trained deep learning model”; claim 10 and 11 are dependent from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669